DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-18, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over HORIE (WO 2014/050152 A1; previously cited) in view of KUMON (JP2014236584.
 	Regarding claim 12, HORIE discloses a battery pack (10, Figs. 1 and 2) comprising: 
 	a plurality of connection terminals (labeled ‘+’, ‘-‘, ‘LS’, ‘T’, ‘V’, Figure 1) configured to connect to either a first electronic device (e.g., 100, Figure 1; a conventional analog-supported-type battery charger, see ¶ 0090; existing battery charger, see ¶ 0084) or a second electronic device (digital-supported-type battery charger, see ¶ 0090), the plurality of connection terminals having a first connection terminal (‘LS’ and/or ‘T’); 
 	an element configured to have an information of the battery pack and to be connected to the first connection terminal (14 and/or 15, Fig. 1; ¶ 0054, 0056); and 
 	a storage unit configured to store a usage history information of the battery pack (part of 16; ¶ 0089); 
 	wherein, 
 	when the battery pack is connected to the first electronic device capable of charging the battery pack, the first connection terminal is configured to transmit at least an analog signal to the first electronic device, the analog signal comprising the information of the battery pack (¶ 0087: in analog mode, an analog signal indicative of the temperature of the battery is transmitted to the first electronic device), and 

 	HORIE fails to disclose the second electronic device is not capable of charging the battery pack. KUMON discloses the second electronic device is not capable of charging the battery pack (abstract, ¶ 0011, 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the device not capable of charging in order to appropriately communicate various types of communication information with various types of devices (KUMON, ¶ 0005).
 	Regarding claim 13, HORIE discloses the plurality of connection terminals comprises a second connection terminal (‘T’, Fig. 1), and wherein the battery pack is configured to switch the signal output or input via the first connection terminal to the analog signal or the digital signal based on a signal input from the first electronic device or the second electronic device via the second connection terminal (¶ 0086-0088).
 	Regarding claim 14, HORIE discloses the first connection terminal comprises a first terminal for transmitting temperature information of a temperature detection element as the element to the electronic device (‘LS’, Fig. 1) and a second terminal for transmitting a battery type identification information of a battery type identification element as the element to the electronic device (‘T’, Fig. 1), wherein the temperature information and the battery type identification information are analog signals detected by the first electronic device (¶ 0080-0081, 0087).
Regarding claim 15, HORIE discloses a battery-side control unit configured to control the battery pack (16, Fig. 1), wherein the battery-side control unit and a device-side control unit of the second electronic device (140, Fig. 1) are configured to perform a digital communication using the digital signal between both units via at least one of the first terminal and the second terminal (¶ 0089).
 	Regarding claim 16, HORIE discloses one of the first terminal and the second terminal is configured to output the digital signal to the second electronic device, and the other one of the first terminal and the second terminal is configured to input the digital signal from the second electronic device (see Figure 2: terminal corresponding to ‘LS’ is connected to terminal of controller labeled “output”, and terminal corresponding to ‘T’ is connected to terminal of controller labeled “input”).
 	Regarding claim 17, HORIE discloses the electronic device of which the battery pack according to claim 12 is connectable, comprising: a plurality of device-side connection terminals configured to connect to each connection terminals of the battery pack (labeled ‘+’, ‘-‘, ‘LS’, ‘T’, ‘V’, Figure 1); and a device-side control unit configured to output or input the digital signal (140).
 	Regarding claim 18, HORIE discloses the device-side control unit is configured to output a signal to switch between the analog signal and the digital signal via at least one of the plurality of device-side connection terminals (¶ 0086-0088).
 	Regarding claim 20, HORIE as modified by KUMON teaches a system comprising: the battery pack according to claim 12; the first electronic device configured to input or output only the analog signal via the first connection terminal (HORIE, ¶ 0079, 0084, 0087: it is clear that an existing charger will only input an analog signal); the second electronic device configured to 
  	Regarding claim 22, HORIE as modified by KUMON teaches the second electronic device is an information transmission and reception device (KUMON, ¶ 0035; it is noted that the claims are drawn to a battery pack and limitations of the non-charging device do not further limit the battery pack).
 	Regarding claim 23, HORIE as modified by KUMON teaches the second electronic device is an information transmission and reception device (KUMON, ¶ 0035; it is noted that the claims are drawn to a battery pack and limitations of the non-charging device do not further limit the battery pack).
 	Regarding claim 24, HORIE as modified by KUMON teaches the second electronic device is an information transmission and reception device (KUMON, ¶ 0035; it is noted that the claims are drawn to a battery pack and limitations of the non-charging device do not further limit the battery pack).
 	Regarding claim 25, HORIE as modified by KUMON teaches a battery-side control unit configured to control the battery pack (HORIE, labeled “MICROCOMPUTER” in battery pack 10 in Figure 2), and a switching circuit configured to switch a transmitting signal transmitted via the first connection terminal between the analog signal and the digital signal by the battery-side control unit (HORIE, switches SW1 and SW2, and/or switches SW3 and SW4 in Figure 2), a connection detection circuit configured to detect whether the first device or the second device is connected to the battery pack, wherein the battery-side control unit controls the switching circuit based on a detection result of the connection detection circuit (HORIE, ¶ 0087-0090).
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
 	In response to arguments that secondary reference KUMON does not disclose communicating memory information when the battery pack is connected to devices that are not chargers, it is submitted that KUMON is not relied upon to teach communicating memory information when the battery pack is connected to devices that are not chargers. Secondary reference KUMON is relied upon to teach connecting a second electronic device that is not capable of charging to a battery pack, wherein said connection includes digital communication, i.e., the second electronic device of KUMON can communicate digitally via control/arithmetic unit 5. Since KUMON is not relied upon to teach communicating memory information when the battery pack is connected to devices that are not chargers, primary reference HORIE is not being modified as argued by Applicant and therefore would not render the operation of the primary reference unsatisfactory. It is also noted that secondary reference KUMON teaches the battery pack 10 is capable of connecting to various devices and switches communication signals based on what type of device is connected to the battery, which is similar to primary reference HORIE. One of ordinary skill would recognize HORIE can switch communication types to various devices and providing one of the devices as a device that is not capable of charging would be an obvious modification, and would increase utility by allowing for communication with various types of devices, including devices that are not capable of charging. Including the device that is not capable of charging would not provide any new or additional functionality to the battery pack. Furthermore, the claims are drawn to a battery pack and limitations of the non-charging device do not further limit the battery pack. It is also noted that this limitation does not appear to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        3/23/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859